department of the treasury internal_revenue_service commerce dallas texas date number release date eo legend org organization name xx date uil address address org address dear person to contact identification_number contact telephone number in reply refer to te_ge review staff this is a final adverse determination as to your exempt status under sec_501 of the internal_revenue_code our adverse determination was made for the following reasons organization is not operating exclusively for pleasure recreation and other non-profitable purposes the org fails to meet the requirement for exemption under sec_501 sec_1 c of the income_tax regulations defines social clubs as clubs organized and operated exclusively for pleasure recreation and other non-profitable purposes but does not apply to any club if any part of its net_earnings inures to the benefit of any private shareholder as a result of a recent audit of your organization's activities and form_990 for the period ended december 20xx the operation did not respond to our request for information made under the authority of sec_1_6033-2 i of the income_tax regulations sec_1_6033-2 of the income_tax regulations provides in part that every organization exempt from tax shall submit additional information as may be required by the internal_revenue_service for the purpose of inquiring into its exempt status based on the above we are revoking your organization's exemption from federal_income_tax under sec_501 of the internal_revenue_code effective january 20xx you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for all years beginning after december 20xx you are required to file form_1120 u s_corporation income_tax return form_1120 must be filed by the day of the third month after the end of your annual_accounting_period a penalty of dollar_figurea day is charged when a return is filed late unless there is reasonable_cause for the delay however the maximum penalty charged cannot exceed dollar_figure or percent of your gross_receipts for the year whichever is less this penalty may also be charged if a return is not complete so please be sure your return is complete before you file it you have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you can contact the taxpayer_advocate from the site where the tax_deficiency was determined by calling or writing to taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely vicki l hansen acting director eo examinations tax_exempt_and_government_entities_division org address department of the treasury internal_revenue_service te_ge e0 town country commons drive chesterfield mo date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe an adjustment of your organization's exempt status is necessary if you do not agree with our position you may appeal your case the enclosed publication the examination process explains how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process if you request a conference we will forward your written_statement of protest to the appeals_office and they will contact you for your convenience an envelope is enclosed if you and appeals do not agree on some or all of the issues after your appeals_conference or if you do not request an appeals_conference you may file suit in united_states tax_court the united_states court of federal claims or united_states district_court after satisfying procedural and jurisdictional requirements as described in publication letter catalog number 34801v you may also request that we refer this matter for technical_advice as explained in publication exempt_organization appeal procedures for unagreed issues ifa determination_letter is issued to you based on technical_advice no further administrative appeal is available to you within the irs on the issue that was the subject of the technical_advice if we do not hear from you within days from the date of this letter we if you accept our findings please sign and return the enclosed form_6018 consent to proposed adverse action we will then send you a final letter modifying or revoking exempt status will process your case on the basis of the recommendations shown in the report of examination and this letter will become final in that event you will be required to file federal_income_tax returns for the tax period s shown above file these returns with the ogden service_center within days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and letter catalog number 34801v thank you for your cooperation sincerely marsha a ramirez director eo examinations enclosures publication publication form_6018 report of examination envelope letter catalog number 34801v legend org organization name city treasurer treasurer xx date xyz state address address city president president issue whether an organization that fails to submit sufficient information and or records in order to conduct an examination should have its exempt status revoked facts the org inc hereinafter referred to as the organization ’ was incorporated in the state of xyz on february 19xx for the purpose of providing and operating swimming facilities for its members on may 19xx the organization was issued form l-179 rev granting it exempt status under sec_501 of the internal_revenue_code on date an attempt to contact the organization using the telephone number on the 20xx form_990 was unsuccessful the telephone number is disconnected the return is signed by treasurer additionally line 42a of part v of form 990-ez provides the books_and_records are in the care of treasurer accordingly an attempt was made to contact treasurer using the telephone number provided for her on the return a voice message was left requesting treasurer make contact with the examining officer having received no response to the date telephone call letter was mailed to the organization on date informing the organization that its date exam period form_990 is being examined the letter served as a cover to form_4564 information_document_request which includes a detailed itemization of the records and information needed to complete the examination idr the letter idr and publication your rights as a taxpayer exhibit a was mailed to address city xyz the organization was asked to provide the requested records and information by date on date telephone contact was made with treasurer during which she confirmed she is the organization’s treasurer and return preparer treasurer advised that she maintains a day-to-day record of the organization’s fiscal activities she confirmed that the organization’s administrative and fiscal records for the exam period are in her possession however they are in disarray due to a personal_loss she suffered in the death of her son according to treasurer her loss contributed to the inaccurate entries on the return pursuant to her request a copy of letter the idr and publication exhibit b were mailed to the organization in care of treasurer at address city xyz via certified mail the response date was extended to date the certified mail return receipt received on date confirms treasurer signed for the certified mail on date exhibit b-1 when no information had been received by date a second copy of letter the idr and publication was mailed to the organization’s record address via certified mail exhibit c and treasurer’s address exhibit d the organization’s address per the web page located at is address city xyz additionally the web site provided president is president of the organization the 20xx state of xyz corporation annual registration for the organization lists president as ceo the address provided for him and the organization on the annual registration is address city xyz accordingly copies of the initial contact letter idr and publication were also mailed to the address and address addresses as shown in exhibits e and f all of the february letters were sent via certified mail the organization was given a response date of date and was advised that if there was no response by the date provided we will have no alternative than to propose revocation of the organization’s exempt status a certified mail receipt was received on date confirming treasurer signed for the letter sent to the address on date exhibit d-1 the letter mailed to the address was returned on date due to insufficient address exhibit e-1 the letters addressed to the organization’s record address was returned unclaimed on date exhibit c-1 a certified mail receipt confirms president signed for the letter mailed to the address on date exhibit f-1 law sec_501 of the internal_revenue_code defines as an organization_exempt_from_taxation under sec_501 clubs organized for pleasure recreation and other non-profitable purposes substantially_all of the activities of which are for such purposes and no part of the net_earnings of which inures to the benefit of any private share-holder sec_6001 of the internal_revenue_code provides that every person liable for any_tax imposed by the internal_revenue_code or for the collection thereof shall keep adequate_records as the secretary_of_the_treasury or_his_delegate may from time to time prescribe sec_6033 of the internal_revenue_code provides in part every organization_exempt_from_taxation under sec_501 a shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purpose of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and shall keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe sec_1_501_c_7_-1 of the regulations prescribes the requirements for exemption for social clubs a the exemption provided by sec_501 a for organizations described in sec_501 applies only to clubs which are organized and operated exclusively for pleasure recreation and other non- profitable purposes but does not apply to any club if any part of its net_earnings inures to the benefit of any private shareholder in general this exemption extends to social and recreation clubs which are supported solely by membership fees dues and assessments however a club otherwise entitled to exemption will not be disqualified because it raises revenue from members through the use of club facilities or in connection with club activities b a club which engages in business such as making its social recreational facilities available to the general_public or by selling real_estate timber or other products is not organized and operated exclusively for pleasure recreation and other non-profitable purposes and is not exempt under sec_501 sec_1_6001-1 in conjunction with c of the regulations provides every organization exempt from tax under sec_501 shall keep such permanent books of account or records including inventories as are sufficient to show specifically the items of gross_income receipts and disbursements such organizations shall also keep such books_and_records as are required to substantiate the information required by sec_6033 sec_1_6001-1 of the regulations provides the books_and_records referenced in paragraph c shall be kept at all times available for inspection by authorized internal revenue officers or employees and shall be retained so long as the contents thereof may become material in the administration of any internal revenue law sec_1_6033-1 requires every organization exempt from tax whether or not it is required to file an annual return of information to submit such additional information as may be required by the internal_revenue_service for the purpose of inquiring further into its exempt status and administering the provision of subchapter_f sec_501 and following chapter of the code and of sec_6033 sec_1_6033-2 requires every organization exempt from tax whether or not it is required to file an annual return of information to submit such additional information as may be required by the internal_revenue_service for the purpose of inquiring further into its exempt status and administering the provision of subchapter_f sec_501 and following chapter of subtitle a of the code sec_6033 and chapter of subtitle d of the code revrul_59_95 1959_1_cb_637 informs that an exempt organization’s failure or inability to file the required information_return or otherwise comply with the provision of sec_6033 of the internal_revenue_code and the regulations which implement it may result in the termination of the exempt status of the organization on the grounds that the organization has not established that it is observing the conditions required for the continuation of an exempt status - government’s position internal_revenue_code sec_6001 and sec_6033 and their corresponding regulations require any organization exempt from tax to file an annual return keep adequate permanent books of account or records as are sufficient to show specifically items of gross_income receipts and disbursements and to submit such additional information as may be required by the internal_revenue_service for the purpose of inquiring further into its exempt status and administering the provisions of sec_501 of the internal_revenue_code the exempt status of an organization that fails or is unable to file the required information_return or otherwise comply with such provisions may be terminated on the grounds that the organization has not established that it is observing the conditions required for continued exempt status in accordance with the above cited provisions of the code and regulations under sec_6001 and sec_6033 organizations recognized as exempt from federal_income_tax must meet certain reporting requirements these requirements relate to the filing of a complete and accurate annual information and other required federal tax forms and the retention of records sufficient to support the information provided on the information returns and that such entity is operated for the purposes for which it was granted tax exempt status sec_1_6033-1 of the regulations provides in part that every organization which is exempt from tax shall submit additional information as may be required by the internal_revenue_service for the purpose of inquiring into its exempt status on numerous occasions we requested information regarding substantiation of your form_990 for the year ended december 20xx despite repeated requests we have not received the requested information necessary to support any claim that your organization continues to satisfy the legal requirements of an organization exempt under sec_501 and described at sec_501 conclusion since you have not provided the requested information we hereby revoke your organization’s exemption from federal_income_tax under sec_501 of the internal_revenue_code effective january 20xx as a taxable entity you will be required to file the appropriate federal_income_tax return form_1120 returns should be filed for the tax periods ending on or after december 20xx december 20xx and december 20xx by mailing the completed returns to subsequent year returns should be mail in accordance with the tax return’s instructions we previously sent this proposal on date to the organization’s address officially on record with the irs however we have no confirmation as to whether it was picked up from the post office we are resending this as a courtesy if you desire to maintain your tax exempt status please contact us immediately to make arrangements to review the requested information or to schedule an examination closing conference otherwise a final revocation letter will be issued
